            Case 7:19-cv-11853-PMH Document 62 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                           Plaintiff,                          ORDER

                    -against-                                 19-CV-11853 (PMH)
LEWIS A. SAVOY, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       A Case Management Conference was held by telephone today, July 20, 2021. Counsel for

Plaintiff and Defendant Savoy, proceeding pro se, appeared. As stated on the record, discovery in

this matter closed on March 12, 2021. Accordingly, the Court directed the following:

       1.       Plaintiff shall file and serve a letter, no more than three double-spaced pages, on or

before July 23, 2021, explaining why: (1) Plaintiff failed to seek leave to move for summary

judgment within the time permitted by the Federal Rule of Civil Procedure; (2) a motion for

summary judgment would be more efficient than a non-jury trial (including whether any issues of

fact exist); and (3) the time for Plaintiff to move for summary judgment should be extended nunc

pro tunc from April 12, 2021; and

       2.       Plaintiff and Defendant shall meet and confer over the next two weeks to explore

settlement. Thereafter, on August 3, 2021, Plaintiff shall file a letter: (1) providing the Court with

the date, time, and duration of each meet and confer; (2) advising as to the outcome of those

discussions; and (3) informing the Court as to whether the moratorium has been extended.
          Case 7:19-cv-11853-PMH Document 62 Filed 07/20/21 Page 2 of 2




         Plaintiff is instructed to serve a copy of this Order on Defendant Savoy and file proof of

service by 5:00 p.m. on July 21, 2021. Plaintiff is encouraged to retain counsel.

                                                  SO ORDERED:

Dated:     White Plains, New York
           July 20, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 2
